                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


UNITED STATES OF AMERICA

v.                                   CRIMINAL ACTION NO. 2:17-00114

BRIAN KEVIN SIGMON


                     MEMORANDUM OPINION AND ORDER

     Pending before the court is Justin J. Marcum’s motion to

withdraw as the defendant’s counsel.    ECF No. 37.   Mr. Marcum

represented the defendant in a criminal case which was closed on

December 7, 2017.    Then on November 5, 2019, the case was

reassigned to this court.    ECF No. 36.

     Withdrawal of representation in a criminal action is

governed by Local Rule 44.4, which states in part that “[a]

motion to withdraw shall be accompanied by a notice of

appearance of substitute counsel.    In the absence of the

appearance of substitute counsel, a motion to withdraw shall set

forth sufficient information to enable the court to rule.”      L.R.

Cr. P. 44.4.   There has not yet been any notice of appearance of

substitute counsel.    However, as noted above, this case was

closed.   Furthermore, in support of his motion to withdraw,

counsel explained that he has completed his duties under the

retainer agreement signed by the defendant, and that no party

would suffer any undue prejudice by allowing his withdrawal.
ECF No. 37.   Accordingly, to the extent that it is even

necessary to do so, the court hereby GRANTS Mr. Marcum’s motion

to withdraw as the defendant’s counsel.

     The court hereby further ORDERS that Justin J. Marcum

should no longer receive any CM/ECF notifications of future

filings in this case.

     The Clerk is directed to send a copy of this Order to Mr.

Marcum, the United States Attorney, the Probation Office of this

court, and the United States Marshal for the Southern District

of West Virginia.

    It is SO ORDERED this 12th day of November, 2019.

                          ENTER:


                         David A. Faber
                         Senior United States District Judge




                                   2
